[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence              17 March 1995 Date of Application           11 April 1995 Date Application Filed        17 April 1995 Date of Decision              27 February 1996 CT Page 2668
Application of review of sentence imposed by the Superior Court, Judicial District of New London at New London. Docket No. CR21-58818.
G. Russell Stewart, Esq. For the Petitioner.
Paul E. Murray, Esq. For the State of Conn.
BY THE DIVISION
The petitioner pled guilty under the Alford doctrine to conspiracy to commit Manslaughter in the first degree, in violation of Conn. Gen. Stat. § 53a-55. The court imposed the maximum sentence of twenty years to serve.
The record shows that the Norwich Police responded to a report of gunshots and found two victims. One was shot in the elbow and the second victim was pronounced dead. The office of the Chief Medical Examiner declared the victim's death to be a homicide. It was further found that the petitioner participated in the shooting with two other co-conspirators.
At the hearing before the Division, counsel for the petitioner claimed that his client's participation in the crime was minimal. One of the co-defendant's in the crime, according to counsel, has admitted to causing the death of the victim. It was argued that the petitioner came from a family that provides strong support to the petitioner and that the petitioner has a lot to offer to society. Counsel felt that the maximum sentence imposed here was inappropriate and asked that it be reduced by the panel.
The petitioner when he spoke to the panel wished that the crime never happened and called the sentence imposed, stiff. He asked the panel for a reduction.
The attorney for the state pointed out that there were two separate victims in this shooting and that the petitioner CT Page 2669 received ten years less than his co-defendants. Counsel felt that the petitioner has received all the consideration he was entitled to and asked the panel to affirm the court's sentence.
The sentencing court noted the petitioner's strong family support and commented on the fact that the petitioner had no prior criminal record. When analyzing the facts of the crime, the court pointed out that someone was dead as a result of the petitioner's actions and that the facts before the court came as close to murder as possible.
The Division in considering this crime, and reviewing the sentence pursuant to Practice Book Section 942, finds the sentence imposed to be neither inappropriate nor disproportionate. The sentence is AFFIRMED.
Norko, J.
Klaczak, J.
Stanley, J.
Norko, J., Klaczak, J., and Stanley, J., participated in this decision.